Appeal by an employer and its insurance carrier from an award of death benefits made by the Workmen’s Compensation Board to the widow and minor son of a deceased employee. Decedent was employed as a power plant operator at the employer’s premises at Effley Falls, New York. There is some evidence that he was in charge of the entire premises. A contract had been made by the employer with a wrecking company for the demolition of a bam on the premises. While the barn was being demolished decedent, during his hours of duty, entered the barn for some reason unknown and sustained injuries when the building collapsed from which he shortly died. The board has found that the accident arose out of and in the course of decedent’s employment. In view of the testimony that decedent was in charge of the premises, and the presumptions provided for in section 21 of the Workmen’s *914Compensation Law, it cannot be said as a matter of law that the board had no substantial evidence to support its key finding. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.